            Case 6:20-cv-00711-MK        Document 1       Filed 04/30/20     Page 1 of 3




Christopher M. Keefer, OSB #175226
KEEFER, LLC
4949 SW Macadam Ave., Ste. 10
Portland, OR 97239
(971) 271-9100 (office)
(574) 850-1506 (mobile)
chris@keeferstrategy.com

Attorney for 1st Source Bank



                       IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION




VALLEY EQUIPMENT COMPANY, INC.,                      Case No. ____________________

              Plaintiff,

v.                                                   NOTICE OF REMOVAL

1st SOURCE BANK,

              Defendant.




       Defendant 1st Source Bank, through its undersigned attorney and pursuant to 28 U.S.C.

§§1441 and 1446, petitions this Court for removal of this civil action, and in support thereof states

as follows:

       1.      On April 20, 2020, Plaintiff filed a Complaint in the Circuit Court of the State of

Oregon for the County of Marion, entitled Valley Equipment Company, Inc., an Oregon

corporation v. 1st Source Bank, an Indiana corporation, Case No. 20CV15788 (the “Action”).

Copies of the Action and current docket are attached collectively as Exhibit A.




NOTICE OF REMOVAL – PAGE 1
             Case 6:20-cv-00711-MK        Document 1      Filed 04/30/20      Page 2 of 3




        2.       The Action is removable pursuant to 28 U.S.C. § 1441, et seq., which allows the

removal of any action over which the federal district court has original jurisdiction. This Court has

original jurisdiction over the Action pursuant to the diversity of citizenship requirements of 28

U.S.C. § 1332.

        3.       First, there is diversity of citizenship between the parties. Plaintiff is an Oregon

corporation. (Complaint, ¶ 1). Defendant is an Indiana corporation with its principal place of

business in Indiana. (Id., ¶ 2; Declaration of C. Rhoades, ¶ 2). A copy of the Declaration of

Courtney Rhoades is attached as Exhibit B.

        4.       Second, the Action satisfies the amount of controversy requirement in 28 U.S.C.

§1332(a) in that Plaintiff is requesting $6.5 million in its Complaint. (Complaint, ¶¶ 15, 23, prayer

for relief).

        5.       This Notice of Removal is timely filed with this Court pursuant to 28 U.S.C.

§1446(b), because it was filed within thirty (30) days from when it could first be ascertained that

the case was one which was or had become removable. The venue of this removal action is proper

pursuant to 28 U.S.C. §§1441(a), inasmuch as the United States District Court for the District of

Oregon, Eugene Division, embraces Marion County, Oregon, which is the place where the state

court action is pending.

        7.       Pursuant to 28 U.S.C. § 1446(d), immediately upon the filing of this Notice of

Removal, Defendant shall give written notice to counsel for Plaintiff of the removal of this case.

In addition, Plaintiff shall file a copy of this Notice of Removal with the Clerk of the Circuit Court

of the State of Oregon for the County of Marion for filing with the papers of Plaintiff’s suit there.

        8.       This Notice of Removal is signed in accordance with Fed. R. Civ. P. 11.




NOTICE OF REMOVAL – PAGE 2
         Case 6:20-cv-00711-MK         Document 1      Filed 04/30/20    Page 3 of 3




       WHEREFORE, this action should proceed in the United States District Court for the

District of Oregon, Eugene Division, as an action properly removed thereto.

DATED: April 30, 2020

                                            Respectfully submitted,

                                            KEEFER, LLC

                                            By: /s/ Christopher M. Keefer
                                            Christopher M. Keefer, OSB #175226
                                            4949 SW Macadam Ave., Ste. 10
                                            Portland, OR 97239
                                            (971) 271-9100 (office)
                                            (574) 850-1506 (mobile)
                                            chris@keeferstrategy.com

                                            Attorney for Defendant, 1st Source Bank




NOTICE OF REMOVAL – PAGE 3
